Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing the preliminary claims filed on 09/08/2020 and updating searches, examiner found allowable subject matter in the dependent claims 8, 11 and 13-14. However, the instant application had a few minor 112(b) issues and 101 rejection in the independent claims. Proposed amendment was discussed with found prior arts. See interview summary 3/7/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Benjamin J. Lehberger (Reg. No. 56217), Attorney of Record, on 3/7/2022.

The application has been amended as follows:

1 – 6. 	(Cancelled) 

7.	(Currently Amended) A method of solving a closed form exact solution for a field generated by a finite-length harmonic linear current source in a whole space of a medium, the method comprising: 
step 1, listing an integral formula for vector magnetic potential containing a source point position vector of the finite-length harmonic linear current source;
step 2, performing a cosine processing for 
step 3, expressing current in the integral formula for vector magnetic potential containing the source point position vector by a cosine function, wherein the current in integral for the vector magnetic potential of the harmonic linear current source containing the source point position vector is expressed by cosine function as following:

    PNG
    media_image1.png
    52
    416
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    17
    13
    media_image2.png
    Greyscale
 is a unit vector along a z-axis direction, r is a field point position vector, r' is a source point position vector, z' is a source point position coordinate, μ is permeability, l is a length of the linear current source, j is an imaginary unit, R is a distance from the source point to the field point, and k is a wave number; and
step 4, solving the integral containing the source point position vector to obtain the closed form exact solution for the field generated by the finite-length harmonic linear current source in the whole space,
wherein the closed form exact solution is adapted to changes of a working frequency and a conductivity of the medium.

8.	(Currently Amended) The method of solving closed form exact solution for the field generated by a finite-length harmonic linear current source in whole space according to claim 7, wherein, taking a cylindrical-coordinate system, a middle point of the linear current source coincides with coordinates origin O and is placed along the z-axis; in a uniform, linear, isotropic and time-invariant unbounded medium, a vector magnetic potential formula A(r) of the harmonic linear current source containing the source point position vector is listed:

    PNG
    media_image3.png
    52
    289
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    64
    357
    media_image4.png
    Greyscale

wherein Az(ρ,z) is a z component of the vector magnetic potential A(r); due to Az is only the function of (ρ,z) among three coordinate variables (ρ,φ,z) of the cylindrical-coordinate system, 
    PNG
    media_image2.png
    17
    13
    media_image2.png
    Greyscale
I(z') is a current distribution function, ρ is a radial distance in the cylindrical-coordinate system.

9.	(Currently Amended) The method of solving closed form exact solution for the field generated by a finite-length harmonic linear current source in whole space according to claim 8, wherein the wave number is:

    PNG
    media_image5.png
    32
    273
    media_image5.png
    Greyscale

wherein ω is an angular frequency of the source current, f is a frequency of the source current, ε is a permittivity, and σ is the conductivity.

10.	(Currently Amended) The method of solving closed form exact solution for the field generated by a finite-length harmonic linear current source in a whole space according to claim 7, wherein, the current at a middle point of the linear current source is set to I0, and the uniform current is subjected to a cosine processing to obtain:

    PNG
    media_image6.png
    41
    225
    media_image6.png
    Greyscale
;
wherein I(z') is a current distribution function, I0 is a peak value of the harmonic current, k is a wave number, and z' is a source point position coordinate.

11.	(Cancelled) 

12.	(Previously Presented) The method of solving closed form exact solution for the 

    PNG
    media_image1.png
    52
    416
    media_image1.png
    Greyscale
.

13.	(Currently Amended) The method of solving closed form exact solution for the field generated by a finite-length harmonic linear current source in whole space according to claim 7, wherein the step of solving the exact solution of the integral containing the source point position vector comprises the following steps:
step 4.1, a relation formula between the vector magnetic potential A(r) containing the source point position vector and a magnetic field intensity H(r) is expanded in a cylindrical-coordinate system to obtain the H(r) as follows:

    PNG
    media_image7.png
    47
    288
    media_image7.png
    Greyscale
;
in the formula, 
    PNG
    media_image8.png
    23
    15
    media_image8.png
    Greyscale
 is a unit vector along a φ direction;
step 4.2, the vector magnetic potential A(r) containing the source point position vector is put into the magnetic field intensity H(r) to obtain:

    PNG
    media_image9.png
    52
    223
    media_image9.png
    Greyscale
;
step 4.3, the exact solution is obtained by using Euler formula and homogeneous Maxwell equation:

    PNG
    media_image10.png
    53
    511
    media_image10.png
    Greyscale
;

    PNG
    media_image11.png
    69
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    53
    331
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    53
    320
    media_image13.png
    Greyscale
;

    PNG
    media_image14.png
    71
    555
    media_image14.png
    Greyscale
       

    PNG
    media_image15.png
    53
    216
    media_image15.png
    Greyscale
;                                     
wherein 
    PNG
    media_image16.png
    35
    140
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    35
    141
    media_image17.png
    Greyscale
. 

14.	(Currently Amended) The method of solving closed form exact solution for the field generated by a finite-length harmonic linear current source in whole space according to claim 8, wherein the step of solving the exact solution of the integral containing the source point position vector comprises the following steps:
step 4.1, a relation formula between the vector magnetic potential A(r) containing the source point position vector and a magnetic field intensity H(r) is expanded in the cylindrical-coordinate system to obtain the H(r) as follows:

    PNG
    media_image7.png
    47
    288
    media_image7.png
    Greyscale
;
in the formula, 
    PNG
    media_image8.png
    23
    15
    media_image8.png
    Greyscale
 is a unit vector along a φ direction;
step 4.2, the vector magnetic potential A(r) containing the source point position vector is put into the magnetic field intensity H(r) to obtain:

    PNG
    media_image9.png
    52
    223
    media_image9.png
    Greyscale
;
step 4.3, the exact solution is obtained by using Euler formula and homogeneous Maxwell equation:

    PNG
    media_image10.png
    53
    511
    media_image10.png
    Greyscale
;

    PNG
    media_image11.png
    69
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    53
    331
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    53
    320
    media_image13.png
    Greyscale
;

    PNG
    media_image14.png
    71
    555
    media_image14.png
    Greyscale
       

    PNG
    media_image15.png
    53
    216
    media_image15.png
    Greyscale
;                                     
wherein 
    PNG
    media_image16.png
    35
    140
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    35
    141
    media_image17.png
    Greyscale
.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Chowdhary et al (NPL: Evaluation of magnetic vector potential in 2D and 3D models, 2007) discuss the derivation and implementation of a fast and accurate method for the evaluation of the magnetic vector potential associated with a circular loop current source field. See section 3 for detail.
Hoyler (US 7558706 B1) teaches a computer-aided simulation method for determining the electromagnetic field of a body which has a plurality of subregions and contains a plurality of charges and currents.
Vold (US 2013//0289955 A1) teaches a method for solving for electromagnetic fields by approximating an electromagnetic function as a sum of basis functions multiplied by coefficients to be determined.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 7: “step 3, expressing current in the integral formula for vector magnetic potential containing the source point position vector by a cosine function, wherein the current in integral for the vector magnetic potential of the harmonic linear current source containing the source point position vector is expressed by cosine function as following:

    PNG
    media_image1.png
    52
    416
    media_image1.png
    Greyscale
, 
wherein 
    PNG
    media_image2.png
    17
    13
    media_image2.png
    Greyscale
 is a unit vector along a z-axis direction, r is a field point position vector, r' is a source point position vector, z' is a source point position coordinate, μ is permeability, l is a length of the linear current source, j is an imaginary unit, R is a distance from the source point to the field point, and k is a wave number;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 7-10 and 12-14 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148